126 Ind. App. 557 (1956)
133 N.E.2d 886
BENNETT
v.
JAMES H. DREW CORPORATION
No. 18,826.
Court of Appeals of Indiana.
Filed May 1, 1956.
Rehearing denied June 5, 1956.
Walter C. Reese, of Shelbyville, for appellant.
E.J. Bunny, William B. Weisell and Locke, Reynolds, Boyd & Weisell, of Indianapolis, for appellee.
ROYSE, C.J.
Appellant has attempted to appeal from an award of the Full Industrial Board of Indiana denying him compensation.
Appellant's brief was filed in this court on February 29, 1956. Appellee, on April 2, 1956, filed its motion to dismiss or, in the alternative, affirm for the reason appellant's brief does not comply with Rule 2-17, Rules of the Supreme Court in each of the following particulars:

*558 1. The date of the filing of appellant's application, the designation of a party defendant and the issues created thereby have been omitted; the substance of the appellant's application for an award is not set out.
2. The findings and award of the Hearing Member have been omitted but for the ultimate result in the award.
3. It cannot be determined whether the prayer for review by the full Board was filed timely.
4. There is no record of the filing in the Appellate Court of an assignment of errors and whether or not it was timely filed.
5. There is no showing that a bill of exceptions was approved and made a part of the record. No reference is made to the filing of a bill of exceptions.
An examination of appellant's brief discloses it does not conform to the Rules. Since the filing of appellee's motion appellant has not sought permission to cure the defects therein pointed out. Therefore, no question is presented. Waters et al. v. Perfect Circle Corporation (1953), 124 Ind. App. 70, 114 N.E.2d 436.
Judgment affirmed.
NOTE.  Reported in 133 N.E.2d 886.